Title: To Alexander Hamilton from James Miller, 12 September 1799
From: Miller, James
To: Hamilton, Alexander


          
            Sir
            Trenton Sept 12—1799—
          
          The  Secy at War  has transmitted to the Quarter Master Genl. an order for clothing for the following Posts—Oswego, Niagara, Fort Fayette, Detroit, Michilimacinac, Fort Wayne, Fort Pickering, Fort Sargent, Fort McHenry, Fort Stoddert, Fort Adams, and Fort Massac, &  has desired that your order should be taken as to the rout by which they were to be forwarded & also respecting their delivery—Your instructions upon this subject will be promptly & punctually attended to—Genl. Wilkins proceeded some time since for Pitsburgh—
          I have the honor to be with great respect Your very Hl St
          
            Jas Miller
             Agt Qr Mr Genl.
          
          Major Genl Alexr Hamilton—
        